DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 112
Applicant's arguments filed 01/07/2021 have been fully considered and are persuasive. Therefore, the 112 rejection is withdrawn.
Rejection under 101
Applicant's arguments filed 01/07/2021 have been fully considered. Applicant argues:
The claims do not recite an abstract idea and that “the claims do not merely regulate a person's eating habits, but modify the operations of a mobile device to provide stimuli (feedback actions) to a user that encourage or discourage the consumption of detected food items.” See Remarks Pgs. 8. 
The feedback action is an important part of the claim in order to elicit a response from the user. Thus the feedback action is more than invoking the use of a computer. 
The claims recite an inventive concept. And MPEP 2106.05(A)(ii) states that the claims can be an improvement when there is an inventive concept, and do not necessarily need to improve the computer function to be such improvement. 
Regarding A, the claims were analyzed to identify the abstract idea in accordance with USPTO guidance and requirements. The focus of the claimed invention is influencing the user’s consumption of food. And, as stated by Applicant, the claims are directed at using computer technology to “encourage or discourage the [person’s] consumption of detected food items.” See Remarks pgs. 8. Influencing the person’s consumption of food can be characterized as organizing human activity, since the claim is directed towards monitoring the person’s eating habits and by attempting to influence their food choices their food consumption habits can be modified, but for
Regarding B, as discussed in the rejection the feedback action is considered insignificant extrasolution activity to the abstract idea and therefore cannot be an inventive concept. See MPEP 2106.05(g). See the updated rejection for further clarification.
Regarding C, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. After the identified abstract idea (see below) the additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification. 
Rejection under 103
Applicant's arguments filed 01/07/2021 have been fully considered. Applicant argues:
The prior art does not teach the storing limitation that stores the information in a user profile.  
Connor does not teach storing the feedback action. 
Regarding A, due to the amendments, Applicant’s arguments are moot. The Baldwin and Tran references are combined with the Connor to teach the limitations of the amended claims. See the updated prior art rejection in light of the amendments.
Regarding B, Connor discloses analyzing the user after feedback was given regarding a food they are about to consume and determining that the feedback was successful when they turned away from the unhealthy food. (See [0365]) Connor also discloses storing data regarding analyzed data and pattern associations (See [0881], [0367]). Therefore, Connor is construed to teach storing data regarding feedback actions.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-13, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3, 6-12, 21-24 are drawn to a method for providing stimuli to regulate eating habits, which is within the four statutory categories (i.e. process). Claims 13, 16 are drawn to a device for providing stimuli to regulate eating habits, which is within the four statutory categories (i.e. apparatus). Claims 17-20 are drawn to an apparatus for providing stimuli to regulate eating habits, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 recites (and similarly with independent claims 13, 17):
A method, comprising:
	detecting, by a processor of a mobile device, a food-related event in a vicinity of a user of the mobile device, wherein the food-related event is detected by analyzing data received from at least one sensor, wherein the at least one sensor includes a sensor that is separate from the mobile device and is in wireless communication with the mobile device;
	sending, by the processor, a first signal to a remote application server via a radio access network, wherein the first signal contains information about the food-related event;
	receiving, by the processor, a second signal from the remote application server via the radio access network in response to the first signal, wherein the second signal indicates, a response to the food-related event that is determined in accordance with a profile associated with the user, wherein the profile indicates a nutritional preference of the user;
	initiating, by the processor, a feedback action of the mobile device to evoke a user reaction to the food-related event that is consistent with the response; and 
	storing, by the processor, a record of the food-related event and the feedback action in the profile for use in determining an appropriate response to a future food-related event that is detected in the vicinity of the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behaviors, but for the recitation of generic 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 6-12, 16, 18-24 reciting particular aspects of influencing the user’s eating habits, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 recites (and similarly with independent claims 13, 17):
A method, comprising:
	detecting, by a processor of a mobile device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a food-related event in a vicinity of a user of the mobile device, wherein the food-related event is detected by analyzing data received from at least one sensor, wherein the at least one sensor includes a sensor that is separate from the mobile device and is in wireless communication with the mobile device; (merely data-gathering steps as noted below, see MPEP 2106.05(g) see Connor (US 2015/0313496))
	sending, by the processor, a first signal to a remote application server via a radio access network, wherein the first signal contains information about the food-related event; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i) and Tran (US 2013/0095459))
	receiving, by the processor, a second signal from the remote application server via the radio access network in response to the first signal, wherein the second signal indicates (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i) and Tran (US 2013/0095459)), a response to the food-related event that is determined in accordance with a profile associated with the user, wherein the profile indicates a nutritional preference of the user;
	initiating, by the processor, a feedback action of the mobile device to (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) see Connor (US 2015/0313496)) evoke a user reaction to the food-related event that is consistent with the response; and 
	storing, by the processor, a record of the food-related event and the feedback action in the profile for use in determining an appropriate response to a future food-related event that is detected in the vicinity of the user. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv) and see Connor (US 2015/0313496), Baldwin (US 2014/0365142))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a processor, a computer-readable medium storing instructions, a sensor, a radio access network, an output device, and a mobile device used to initiate a feedback action, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016]-[0020], [0024]-[0030], [0034]-[0036], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing information about the food-related event and the feedback action amounts to mere data gathering, and initiating a feedback action amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to influence a user’s consumption, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 6-12, 16, 18-24 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3, 6-12, 16, 18-24 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Claim 3 recites communicating with a database, thus invoking a computer. Claim 6 recites having an audible alert played by the mobile device, thus invoking a computer. Claim 7 recites a visible alert displayed by the mobile device, thus invoking a computer. Claim 8 recites tactile alter initiated by the mobile device thus invoking a computer. Claim 9, 16, and 18 recites a wearable smart device, thus invoking a computer. Claim 10 recites a non-invasive brain stimulus, thus invoking a computer. Claim 11 and 19 recites using a magnetic field generator for the transcranial magnetic stimulus, thus invoking a computer. Claim 12 and 20 recites using an electrode for the transcranial direct current stimulus, thus invoking a computer. Claim 21 recites obtaining an image of the menu via an image sensor and applying text recognition to identify the food item on the menu, thus invoking a computer. Claim 22 recites different sensors, thus invoking a computer. Claim 23 recites the type of response to provide to the user thus amounting to generally linking. Claim 24 recites the signal containing information identifying the food item, thus amounting to mere data gathering and invoking a computer. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using a processor, a computer-readable medium storing instructions, a blood alcohol sensor, an output device, and a mobile device used to initiate a feedback action, e.g., Applicant’s spec describes the computer system with sensors and mobile devices consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0016]-[0020], [0024]-[0030], [0034]-[0036]); initiating a feedback action on a mobile device, e.g., outputting data, MPEP 2106.05(g)(3) and see Connor (US 2015/0313496); sending a first and receiving a second signal via a radio access network e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i) and see Tran (US 2013/0095459); storing information related to a food event or feedback action in a profile of the user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv) and see Connor (US 2015/0313496), Baldwin (US 2014/0365142); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014), MPEP 2106.05(f).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 17-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2015/0313496) in view of Baldwin (US 2014/0365142) in view of Tran (US 2013/0095459).
Regarding claim 1, Connor discloses a method, comprising: 
detecting, by a processor of a mobile device, a food-related event in a vicinity of a user of the mobile device, wherein the food-related event is detected by analyzing data received from at least one sensor (Connor [0283] discloses detecting food consumption and monitoring the types of food, ingredients, and nutrients with an EEG monitor [0227] discloses the consumption data can be analyzed in a computer system device that is separate from the sensor [0232] discloses that the separate computer system device can be a smart phone [0281] discloses identifying patterns associated with hunger, satiety, food consumption in general, pleasant tastes or odors in general, unpleasant tastes or odors in general, specific tastes or odors, and/or consumption of specific types of foods, nutrients, or ingredients [0247] discloses food consumption can be estimated by data obtained by a wearable camera or electronically-functional eyewear based on gesture recognition as the person's hands interact with food [0248] discloses identifying a food type from a picture of food by analyzing food color, shape, and texture; packaging logo and/or 
wherein the first signal contains information about the food-related event; (Connor Figs. 11-12 and corresponding text; [0227] discloses the consumption data can be analyzed in a computer system device that is separate from the sensor [0361] discloses that once the sensor has data about the food-related event then the data will be wirelessly sent unit to the handheld electronic device [0343] discloses that the control unit includes data processors and a wireless data transmission and reception component [0883] discloses transmit and receive data to and from a mobile electronic device such as a cellular phone)
wherein the second signal indicates a response to the food-related event in accordance with a profile associated with the user (Connor [0234] discloses providing feedback to encourage food consumption modification to meet their predefined health goals which is construed as a profile of the user [0227] discloses the consumption data can be analyzed in a computer system device that is separate from the sensor [0262] discloses tracking an individual's cumulative consumption of specific amounts of these of foods, ingredients, and/or nutrients during a period of time and the statistical associations can also be used to provide feedback to an individual in order to modify their consumption of these foods, ingredients, and/or nutrients [0284] discloses a feedback that can be used to help a person to eat less unhealthy food and/or eat more healthy food and to better manage their weight [0365] discloses that the feedback 1301 may have indicated that the person has eaten too many fatty snacks today and should avoid eating more fatty snacks; or the feedback can indicate the person consumed more than their caloric expenditure or eaten something to which they are allergic)
initiating, by the processor, a feedback action of the mobile device to evoke a user reaction to the food-related event that is consistent with the response (Connor Fig. 13-14 and corresponding text; [0101] discloses that the wearable device can be used to monitor and modify the person’s food consumption [0232] discloses the system providing a visual, auditory, or tactile feedback to the user via a smart phone [0365] discloses that the feedback as shown in Fig. 13 is successful based on the behavior of the person, such as, turning away from the food as shown in 
storing, by the processor, a record of the food-related event and the feedback action (Connor [0881] discloses the processor can store data in memory including data that the system analyzed [0367] discloses a database which includes associations between specific patterns of food consumption and specific patterns of electromagnetic brain activity [0365] discloses determining that the received feedback was successful  and that the person turned away from eating the unhealthy food {construed as feedback data being part of the analyzed data thus construed to mean storing both the event and the feedback data}) 
Connor does not appear to explicitly disclose wherein the at least one sensor includes a sensor that is separate from the mobile device and is in wireless communication with the mobile device; storing, by the processor, a record of the food-related event in the profile for use in determining an appropriate response to a future food-related event that is detected in the vicinity of the user; sending, by the processor, a first signal to a remote application server via a radio access; receiving, by the processor, a second signal from the remote application server via the radio access network in response to the first signal; wherein the profile indicates a nutritional preference of the user. However, Baldwin teaches it is old and well-known in the art of remote sensor health monitoring wherein:
the at least one sensor includes a sensor that is separate from the mobile device and is in wireless communication with the mobile device (Baldwin Fig. 1 and corresponding text; [0037] teaches sending the data from the sensor to a mobile device such as a smart phone [0003] teaches monitoring consumption by monitoring alcohol intake [0039] teaches using a blood alcohol sensor to measure the user’s alcohol levels in their blood)
storing, by the processor, a record of the food-related event in the profile for use in determining an appropriate response to a future food-related event that is detected in the vicinity of the user (Baldwin [0041] teaches storing user’s history of sensor data as a table or any other display [abstract] teaches storing data and using it to make future predictions) [0020] teaches using the record of the blood alcohol content (food related events) of the user, due to the consumption of alcohol, to make predictions about the user’s future blood alcohol content from the consumption of alcohol (food related event) [0048] teaches the prediction module estimating 
“The most commonly used devices for measuring inebriation are breath-testing analyzers…. However, breathalyzers have several serious problems. First of all, they are not discreet--a consumer wishing to measure their blood alcohol content must blow into a highly conspicuous device. This may make some users self-conscious to the point that they would be unwilling to use such a device, especially when inebriated at a social gathering. The use of a breathalyzer may carry a further stigma considering the use of such devices for law enforcement purposes. Secondly, the more inebriated a user is, the less likely they are to remember to use a breathalyzer to measure their degree of inebriation. Thirdly, since traces of alcohol remain in the mouth after drinking, a breathalyzer is likely to be inaccurate and to overestimate a user's alcohol content. Finally, since the user's blood alcohol content is measured only at a few discrete times, it is difficult to make any sort of prediction of future intake or to help the user titrate their intake.” See Baldwin [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of remote sensor health monitoring, before the effective filing date of the claimed invention, to modify the behavior monitoring and modification system of Connor to incorporate wherein the at least one sensor includes a sensor that is separate from the mobile device and is in wireless communication with the mobile device and storing, by the processor, a record of the food-related event in the profile for use in determining an appropriate response to a future food-related event that is detected in the vicinity of the user as taught by Baldwin. The use of such a sensor allows for monitoring of alcohol levels in order to avoid health or safety issues associated with the user’s consumption and to appropriately modify their consumption behavior. And by storing their profile data predictions to assist the user in making appropriate behavior modifications, all the while being discrete with a sensor being separate from the mobile device.  
Connor-Baldwin do not appear to explicitly teach sending, by the processor, a first signal to a remote application server via a radio access; receiving, by the processor, a second signal from the remote application server via the radio access network in response to the first signal; wherein the profile indicates a nutritional preference of the user. However, Tran teaches it is old and well-known in the art of health monitoring and data transmission to:
send, by the processor, a first signal to a remote application server via a radio access network (Tran [0219] teaches that the sensor information, such as, accelerometer information and heart rate information, is transmitted using the cellular channel to the server 200 [0463] teaches wireless network communications, for example, radio-frequency [0467] teaches using a global system for mobile communications (GSM) from a radio signal)
receive, by the processor, a second signal from the remote application server via the radio access network in response to the first signal (Tran [0025] teaches that the remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes. Reports of health/activity indicators and the overall wellbeing of the individual can be compiled for the remote healthcare provider. Feedback reports can be sent to monitored subjects, their designated informal caregiver and their remote healthcare provider. Feedback to the individual can encourage the individual to remain active [0463] teaches wireless network communications, for example, radio-frequency [0467] teaches using a global system for mobile communications (GSM) from a radio signal)
wherein the profile indicates a nutritional preference of the user; (Tran [0200] teaches a user profile containing patient medical history, demographic information, geographic location, etc. [0495] teaches looking to the user preferences for particular food likes and dislikes along with other variables in order to determine a proper recommendation for the user)
“Using the web services software interface, the invention then avails this information to hospitals, home-health care organizations, insurance companies, pharmaceutical agencies conducting clinical trials and other organizations. Information can be viewed using an Internet-based website, a personal computer, or simply by viewing a display on the monitor. Data measured several times each day provide a relatively comprehensive data set compared to that measured during medical appointments separated by several weeks or even months. This allows both the patient and medical professional to observe trends in the data, such as a gradual increase or decrease in blood pressure, which may indicate a medical condition. The invention also minimizes effects of white coat syndrome since the monitor automatically makes measurements with basically no discomfort; measurements are made at the patient's home or work, rather than in a medical office.” See Tran [0020]. “The system can be used to track patient preferences, especially those relating to obesity involving recommendations related to diet and exercise. 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring and data transmission, before the effective filing date of the claimed invention, to modify the behavior monitoring and modification system of Connor in view of Baldwin, as modified above, to incorporate sending, by the processor, a first signal to a remote application server via a radio access; receiving, by the processor, a second signal from the remote application server via the radio access network in response to the first signal; and wherein the profile indicates a nutritional preference of the user as taught by Tran. Sending and receiving signals via radio access networks allows for easier monitoring and reporting of behaviors while reducing costs to see the doctor in the office. Additionally, the system can be tailored by the user preferences to ensure that the user is getting recommendations that are appropriate for their needs as well as for their preferences to entice them to continue with the behavior modification. 
Regarding claim 3, Connor-Baldwin-Tran discloses the method of claim 1 (see above), and Connor further discloses: wherein the remote application server is in communication with a database that stores the profile (Connor [0228] a general population food-brainwave database which links food consumption patterns to brain activity patterns can be created for a general population and then tailored, customized, or adapted for use for a specific person. In an example, a general population food-brainwave database can be tailored, customized, or adapted for use for a specific person based on demographic, physiologic, behavioral, health status, geographic and/or environmental parameters for that person [0240] this database of links between types of food consumption and types of brain activity can be specifically-developed and/or customized for a particular person. In an example, a first database can link consumption of specific types and amounts of food to specific patterns of brain activity and a second database can link specific types and amounts of food to specific types and amounts of nutrients [0284] a person's consumption of selected foods, ingredients, and/or nutrients can also be modified through feedback based on these statistical methods, model parameters, and/or databases).
Regarding claim 6
Regarding claim 7, Connor-Baldwin-Tran discloses the method of claim 1 (see above), and Connor further discloses: wherein the feedback action comprises a visible alert displayed by the mobile device (Connor Fig. 13 and corresponding text; [0232] In an example, a brain activity monitor and system 103 can provide feedback to a person via a visual, auditory, or tactile computer-to-human interface).
Regarding claim 8, Connor-Baldwin-Tran discloses the method of claim 1 (see above), and Connor further discloses: wherein the feedback action comprises a tactile alert initiated by the mobile device (Connor Fig. 13 and corresponding text; [0232] In an example, a brain activity monitor and system 103 can provide feedback to a person via a visual, auditory, or tactile computer-to-human interface).
Regarding claim 9, Connor-Baldwin-Tran discloses the method of claim 1 (see above), and Connor further discloses: wherein the mobile device is a wearable smart device (Connor [0100] This invention is a mobile wearable electromagnetic brain activity monitor comprising: a wearable frame worn on a person's head; a plurality of electromagnetic energy sensors which collect data).
Regarding claim 17, the claim is substantially similar to the limitations recited in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Connor discloses: an output device (Connor [0232] this feedback can be conveyed through a physically-separate device such as a smart phone, smart watch, smart wrist band, electronically-functional eyewear and/or contact lenses, wearable camera, other wearable device, tablet, desktop, or other remote computer).
Regarding claim 18, the claim is substantially similar to the limitations recited in the rejection of claim 9, and, as such, is rejected for similar reasons as given above.
Regarding claim 21,
Regarding claim 22, Connor-Baldwin-Tran teaches the method of claim 1, and Connor further discloses: wherein the at least one sensor comprises at least one of: an image sensor, an audio sensor, a heart rate sensor, or a blood pressure sensor (Connor [0247] discloses food consumption can be estimated by a wearable camera or electronically-functional eyewear based on gesture recognition as the person's hands interact with food or the a handheld device like a smart phone can be used to take a picture of the food).
And Baldwin further teaches: a blood alcohol sensor (Baldwin Fig. 1 and corresponding text; [0037] teaches sending the data from the sensor to a mobile device such as a smart phone [0003] teaches monitoring consumption by monitoring alcohol intake [0039] teaches using a blood alcohol sensor to measure the user’s alcohol levels in their blood).
Regarding claim 23, Connor-Baldwin-Tran teaches the method of claim 1, and Connor further discloses: wherein the response indicates whether the consumption of a food item associated with the food-related event should be encouraged or discouraged for the user. (Connor Figs. 11-14 and corresponding text; [0234] discloses giving encouraging feedback about if the person can eat the food to meet their predefined goals or to better their health [0365] discloses warning the person to not eat any more fatty snacks). 
Regarding claim 24, Connor-Baldwin-Tran teaches the method of claim 23, and Connor further discloses: wherein the first signal contains an identification of the food item (Connor [0248] discloses identifying a food type from a picture of food by analyzing food color, shape, and texture; packaging logo and/or label recognition or identification [0361] discloses that once the sensor has data about the food-related event then the data will be wirelessly sent unit to the handheld electronic device [0232] feedback can be based on the person's consumption of a specific type or amount of food, ingredient, or nutrient).
Claims 10-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor-Baldwin-Tran in view of Coleman (US 2015/0352655). 
Regarding claim 10, Connor-Baldwin-Tran teaches the method of claim 9 (see above), and does not appear to explicitly teach the following, however, Coleman teaches: wherein the feedback action comprises a non-invasive brain stimulus (Coleman [0348] TCMS/TMS is transcranial magnetic stimulation. Transcranial magnetic stimulation (TMS) is a procedure that uses magnetic fields to 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the behavior monitoring and modification system of Connor in view of Baldwin in view of Tran, as modified above, to incorporate wherein the feedback action comprises a non-invasive brain stimulus as taught by Coleman. The limitation allows for automatic stimulation your brain rather than manually stimulation to help the user achieve a necessary brain state to avoid unhealthy foods. See Coleman [0008], [0353].
Regarding claim 11, Connor-Baldwin-Tran-Coleman teaches the method of claim 10 (see above), and does not appear to explicitly teach the following, however, Coleman teaches: wherein the feedback action is a transcranial magnetic stimulus initiated using a magnetic field generator (Coleman [0348] TCMS/TMS is transcranial magnetic stimulation. Transcranial magnetic stimulation (TMS) is a procedure that uses magnetic fields to stimulate nerve cells in the brain. [0349] With TMS, a large electromagnetic coil is placed against your scalp near your forehead. The electromagnet used in TMS creates electric currents that stimulate nerve cells in the region of interest in the brain [0350] RTCMS/rTMS is repetitive transcranial magnetic stimulation (rTMS). [0353] Each of these technologies may involve reading and stimulation of the brain to change the response of the brain. The method of the present invention in general has four steps: (1) acquire signal, (2) analyze, (3) interpret and (4) present notification or stimulus to the user.)
The motivations to combine the above mentioned references was discussed in the rejection of claim 10, and incorporated herein. 
Regarding claim 12, Connor-Baldwin-Tran-Coleman teaches the method of claim 10 (see above), and does not appear to explicitly teach the following, however, Coleman teaches: wherein the feedback action is a transcranial direct current stimulus initiated using an electrode (Coleman  [0351] tDCS is transcranial direct current stimulation, which is a form of neurostimulation which uses constant, low current delivered directly to the brain area of interest via small electrodes [0352] Ultrasound refers to ultrasound waves that are used to effect brain activity. [0353] Each of these technologies may involve 
The motivations to combine the above mentioned references was discussed in the rejection of claim 10, and incorporated herein. 
Regarding claim 13, the claim is substantially similar to the limitations recited in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. And Coleman teaches: a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations (Coleman [0008] non-transitory computer readable medium storing computer processing instructions… upon execution of the computer processing instructions by the at least one processor). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 10, and incorporated herein. 
Regarding claim 16, the claim is substantially similar to the limitations recited in the rejection of claim 9, 13, and, as such, is rejected for similar reasons as given above.
Regarding claim 19, the claim is substantially similar to the limitations recited in the rejection of claim 11, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, the claim is substantially similar to the limitations recited in the rejection of claim 12, and, as such, is rejected for similar reasons as given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686